Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the applicant argument is persuasive and the closest prior art reference Baarman et al. (2015/0207333) discloses “the contactors connected to the output-side of the battery; a pre-charge circuit made up of a series connected pre-charge resistor and a pre-charge relay, which is connected with a contactor to supply auxiliary charge to a capacitor connected to the car-side of the battery”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a system for providing electrical power to a load device through wireless transmission, comprising: a power transmitting data unit (PTDU) receiving electrical power from a power source; at least one power receiving data unit (PRDU), connected to the load device, wherein the PRDU further comprises: a resonator, receiving electromagnetic waves from the PTDU and converting the electromagnetic waves into the electrical power; and a power conversion circuit, providing a target power to the load device, wherein the electrical power required for the load device is regarded as the target power; and at least one power throttling circuit, determining how much electrical power from the resonator needs to be transmitted to the power conversion circuit based on a power requirement of the load device.

With respect to independent claim 10, the applicant argument is persuasive and the closest prior art reference Baarman et al. (2015/0207333) discloses “the contactors connected to the output-side of the battery; a pre-charge circuit made up of a series connected pre-charge resistor and a pre-charge relay, which is connected with a contactor to supply auxiliary charge to a capacitor connected to the car-side of the battery”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a method for providing electrical power to a load device through wireless transmission, wherein the method is applied to a system which comprises a power transmitting data unit (PTDU), at least one power receiving data unit (PRDU) and at least one power throttling circuit, comprising: receiving by a resonator of the PRDU, the electromagnetic waves from the PTDU and converting the electromagnetic waves into electrical power; determining, by the power throttling circuit, how much electrical power from the resonator needs to be transmitted to a power conversion circuit of the PRDU based on a power requirement of the load device, wherein the electrical power required for the load device is regarded as a target power; and providing, by the power conversion circuit, the target power to the load device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836